PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/061,160
Filing Date: 11 Jun 2018
Appellant(s): UM et al.



__________________
Daniel Bucca
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 30, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 6, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claims 1-2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (previously cited, US 20140352850 A) with evidence by Bhadeshia (previously cited, Bhadeshia, “ABOUT CALCULATING THE CHARACTERISTICS OF THE MARTENSITE–AUSTENITE CONSTITUENT”) and in further view of Kumagai (previously cited, US 20080295920 A1).
Regarding Claims 1-2, Kondo discloses a steel material comprising: 0.04-0.14 wt% of carbon (C), 0.05-0.60 wt% of silicon (Si) , 0.6-1.8 wt% of manganese (Mn) , 0.005-0.06 wt% of soluble aluminum (sol. Al), 0.005-0.05 wt% of niobium (Nb), and further (Claim 2) 0.02-0.05 wt% of niobium (Nb), 0.01 wt% or less (exclusive of 0 wt%) of vanadium (V), 0.001-0.003 wt% of titanium (Ti) , 0.01-0.4 wt% of copper (Cu) , 0.01-0.6 wt% of nickel (Ni), 0.01-0.2 wt% of chromium (Cr), 0.001-0.3 wt% of molybdenum (Mo) , 0.0002-0.0040 wt% of calcium (Ca), 0.001-0.006 wt% of nitrogen (N), 0.02 wt% or less (exclusive of 0 wt%) of phosphorus (P), and 0.003 wt% or less (exclusive of 0 wt%) of sulfur (S), with a balance of Fe and other inevitable impurities (“%: C: 0.020% or more and 0.080% or less; Si: 0.20% or more and 1.00% or less : Mn: 0.80% or more and 2.30% or less; P: 0.0050% or more and 0.1500% or less; S: 0.002.0% or more and 0.0150% or less; Al: 0.010% or more and 0.100% or less: N: 0.0010% or more and 0.0100% or less” [0016]; “%: Mo: 0.005% or more and 1.000% or less…V: 0.005% or more and 1.000% or less…0.0100% or less; Ni: 0.05% or more and 1.50% or less; Cu: 0.05% or more and 1.50% or less; and Cr: 0.05% or more and 1.50% or less” [0017]; respectively.one of ordinary skill in the art would understand Al, such as 0.01% Al and which is inclusive of the range taught by the prior art, would refer to soluble Al in a steel composition; “Nb and Ti…satisfy the condition of 0.005%≤Nb+Ti<0.030%; one of ordinary skill in the art would recognize therefore that a combination of Nb and Ti, such as 0.002% Ti and 
Kondo is silent towards the Ca amount.
Kumagai teaches a similar steel ([0019]-[0038]) wherein Ca levels occur in the steel in the amount of 0.0005-0.01% in order to improve matrix material toughness (“By adding…Ca, it is possible to form sulfides or oxides and improve the matrix material toughness…addition are 0.0005% or more and 0.01% or less” [0052]).
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have included 0.0005-0.0040% Ca, as taught by Kumagai, for the invention disclosed by Kondo in order to improve matrix material toughness.
Kondo further teaches wherein the high-strength steel material comprises a mixed structure of ferrite, pearlite, bainite and a martensite-austenite (MA) composite phase as a microstructure, wherein a fraction of the MA phase is 3.5% or less (exclusive of 0%), wherein a sum of fractions of pearlite, bainite and martensite-austenite (MA), other than ferrite, is more than 0wt% to 18% or less (“in which a structure consists of, a ferrite, a bainite, and any other phase, the other phase includes a pearlite, a residual austenite, and a martensite, an area ratio of the ferrite is 80% or more and less than 95%...an area ratio of the bainite is 5% to 20%, a total amount of the other phase is less than 8%” [0016]; one of ordinary skill in the art would recognize the martensite and residual austenite would read on a martensite-austenite (MA) composite phase (“difficult to distinguish residual austenite from martensite with the optical microscope” [0068]; see also evidence by Bhadeshia “zones usually contain untempered martensite and retained austenite and hence the term martensite–austenite (“MA”) constituents” Pg. 99, Para. 2); for a microstructure comprising 90% ferrite and 8% bainite, pearlite, residual austenite and martensite (MA) 
Kondo further discloses carbonitrides having an average size of 300nm or less (“an equivalent circle diameter of a carbonitride including one or both of Nb and Ti is 1 nm or more and 10 nm or less” [0016]), but is silent towards the weight ratio of the carbonitrides; however, the microstructure and the composition, including the amount of carbonitride forming elements, as well as the size of the carbonitrides disclosed by Kondo, are the same as that which is claimed. Therefore, one of ordinary skill in the art would appreciate that the invention disclosed by Kondo with evidence by Bhadeshia and in view of Kumagai would comprise the same amount of carbonitrides as claimed by the instant invention. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claim 6, Kondo discloses tensile strengths of 590 MPa or more (“tensile strength is 590 MPa or more” Abstract) and discloses yield strengths ranging from 360-520 MPa, and with an average of 448MPa (see Table 3-1, examples 1-2, 6-7, 10-11, 13-14, 16-17, 19-20, and 22-23, and Table 3-2, examples 26-27, 30-31, 35-38, 40, 42, 48). It would have been obvious to one of ordinary skill in the art that the alloy of Kondo therefore comprise yield strengths from 360-520MPa, such as 448MPa, as this is the average yield strength of the inventive alloys of Kondo. Thus, while Kondo does not explicitly disclose a yield ratio (YS/TS) of 0.65-0.80, it would have been obvious to one of ordinary skill in the art that Kondo comprise the claimed yield ratio because Kondo discloses yield strengths of 360-520MPa with an average of 448MPa, and tensile strengths of 590MPa or more (360MPa/590MPa = 0.61; 520MPa/590MPa= 0.88; 0.61-0.88 reads on the claimed range of 0.65-0.80; 448MPa/590MPa = 0.759 In .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo with evidence by Bhadeshia, in view of Kumagai, as applied to claim 1 above, and further in view of Shinohara  (previously cited, US 20130037162 A1).
Regarding Claim 4, Kondo is silent towards the grain size of the ferrite. 
Shinohara teaches a similar steel ([0016]) wherein the grain size of the ferrite is 15um or less in order improve low temperature toughness (“for securing the toughness at -60.degree. C., the grain size of the ferrite of the base material steel plate is preferably set to 15 um or less. For improving the low temperature toughness, the grain size of the ferrite of the base material steel plate is desirably made fine” [0147]).
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have had a ferrite grain size of 15um or less, as taught by Shinohara, for the steel disclosed by Kondo, in order to improve low temperature toughness of the steel.

Claim 4 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Kondo with evidence by Bhadeshia, in view of Kumagai, as applied to claim 1 above, and further in view of Maruyama (US 20140178712 A1).
Regarding Claim 4, Kondo is silent towards the grain size of the ferrite. 
Maruyama teaches a similar steel (see Abstract; “present invention…increased strength…product to be reduced in thickness…reduction of weight of…automobiles…expected” [0053]) wherein the grain size of the ferrite is 15um or less in order improve low temperature toughness (“The average grain size of ferrite…If the average particle size is over 10 .mu.m, even if controlling the average particle size of the alloy carbonitrides which contain Nb and Ti, sometimes the low temperature impact energy absorption cannot be secured, so the upper limit was made 10 .mu.m…or less is a preferable condition enabling impact energy absorption to be more stably secured” [0099]).
.

Claim 6 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Kondo with evidence by Bhadeshia, in view of Kumagai, as applied to claim 1 above, and further in view of Shinozaki (cited by Applicant in IDS filed September 24, 2019, JP H04193907 A, see attached English machine translation).
Regarding Claim 6, Kondo discloses tensile strengths of 590 MPa or more (“tensile strength is 590 MPa or more” Abstract) and discloses yield strengths ranging from 360-520 MPa, and with an average of 448MPa (see Table 3-1,  examples 1-2, 6-7, 10-11, 13-14, 16-17, 19-20, and 22-23, and Table 3-2, examples 26-27, 30-31, 35-38, 40, 42, 48). It would have been obvious to one of ordinary skill in the art that the alloy of Kondo therefore comprise yield strengths from 360-520MPa, such as 448MPa, as this is the average yield strength of the inventive alloys of Kondo. 
Kondo does not explicitly disclose a yield ratio (YS/TS) of 0.65-0.80.
However, it would have been obvious to one of ordinary skill in the art that Kondo comprise the claimed yield ratio because Kondo discloses yield strengths of 360-520MPa with an average of 448MPa, and tensile strengths of 590MPa or more (360MPa/590MPa = 0.61; 520MPa/590MPa= 0.88; 0.61-0.88 reads on the claimed range of 0.65-0.80; 448MPa/590MPa = 0.759; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).
Furthermore, Shinozaki discloses a similar invention (“steel having a composition…0.05-0.15% C, ≤0.60% Si, 0.50-1.80% Mn, ≤0.03% P, ≤0.03% S, 0.002-0.10% solAl, 0.10-<0.40% Mo, 0.005-0.060% Nb, 0.005-0.030% Ti, 0.0020-0.0070% N, 0.0005-0.0050% Ca, and the balance Fe with inevitable impurities” Abstract/Overview; “V ,Cu, Ni, Cr may be added as necessary in addition” [0026]) wherein the yield ratio is 80% or less in order to be a suitable steel for a structural steel for building, such as one in earthquake prone regions (“a yield ratio of 80% or less is required…in view of the deformability of a .

(2) Response to Argument

Appellant argues that the combination of references fails to suggest the composition and the microstructure of Claim 1. This argument is not found persuasive. 
Kondo, with evidence by Bhadeshia, discloses the claimed microstructure, and Kondo in view of Kumagai teach the claimed composition. Specifically, Bhadeshia provides evidence that the martensite and residual austenite of Kondo would be considered martensite-austenite (MA) constituent by one of ordinary skill in the art, and Kumagai teaches the inclusion of Ca for improved toughness of the matrix phase.

Appellant argues that the steels of Kondo and Kumagai are in different fields of application from each other and from the present application because Kondo is directed to a cold-rolled steel sheet suitable for automobiles, Kumagai is directed to a hot-rolled steel sheet provided with excellent weldability, and the steel of the present invention has excellent low-temperature strain aging. This argument is not found persuasive.
In response to Appellant’s argument that Kondo and Kumagai are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). 
In this case, Kondo is in the same field of endeavor, and Kumagai is reasonably pertinent to the particular problem with which the Appellant was concerned.

Regarding Kondo:


Regarding Kumagai:
Kumagai is directed to a steel, and is concerned with improving toughness by including Ca in order to form sulfides (see para. [0052] of Kumagai). This problem and solution are identical to the instant invention, which forms Ca sulfides to suppress cracks (see para. [0075] of instant invention). One of ordinary skill in the art would appreciate that high toughness properties suppress crack propagation.

Regarding the combination of Kondo and Kumagai:
Kumagai is particularly relevant to the invention of Kondo because Kondo is concerned with weldability and toughness (see para. [0033] and [0036] of Kondo), and the teachings of Kumagai are directed to improving weldability and toughness in steel (see para. [0052] of Kumagai). 
Additionally, Kumagai is directed to a steel for welded structures (see para. [0001] of Kumagai), and the steel of Kondo is directed to a steel for automobiles. One of ordinary skill in the art would appreciate that an automobile is a structure which requires welding. One of ordinary skill in the art would appreciate the benefits of applying the teachings of Kumagai, to increase the toughness of a steel matrix, to the steel of Kondo, as well as other steels with varying applications. 

Appellant argues that one of ordinary skill in the art would necessarily look to embodiments and examples of Kondo for guidance in composition, and therefore the disclosed formula of “0.005≤Nb+Ti<0.030%” would not read on the claimed ranges. Appellant further argues that the embodiments and examples of Kondo do not teach the claimed range of 0.001-0.003% Ti, and only discloses Ti in an amount of as low as 0.01%. These arguments are not found persuasive.

prima facie case of obviousness. One of ordinary skill in the art would easily recognize values which satisfy the disclosed formula of Kondo, “0.005≤Nb+Ti<0.030%”, and wherein these values include amounts of Nb and Ti which read on the claimed ranges. One of ordinary skill in the art would appreciate that values such as 0.002% Ti and 0.02% Nb satisfy the claimed formula of Kondo, and read on the claimed 0.001-0.003% Ti and 0.005-0.05% Nb. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.
Secondly, while Appellant alleges that Kondo does not teach any values lower than 0.01% Ti in Table 1, this statement is incorrect. Kondo, by example, actually discloses values of Ti as low as 0.002% (see Table 1, sample U), which reads on the claimed 0.001-0.003% Ti. Kondo further discloses Nb values within the claimed range of 0.005-0.05% Nb, such as a value of 0.02% Nb (see Table 1, sample D). 
Appellant reproduces Table 1 of Kondo in the arguments, but appears to mischaracterize the Ti values because they are underlined; however, the values, such as 0.002% Ti, are underlined not because Kondo teaches away from this particular value of Ti, but because this value alone, absent Nb, does not satisfy the formula “0.005≤Nb+Ti<0.030%”.

Appellant argues that Kumagai requires Ti outside the ranges claimed. This argument is not found persuasive.
Kumagai is not relied upon to teach the amounts of Ti. Kumagai is relied upon to teach the inclusion of Ca. Kondo already teaches the claimed amounts of Ti. In response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Appellant argues that the disclosures of Shinohara, Maruyama and Shinozaki teach different alloys than that claimed, and require Ti amounts outside the claimed range. This argument is not found persuasive.
Shinohara, Maruyama and Shinozaki are not relied upon to teach the amounts of Ti. Kondo already teaches the claimed amounts of Ti. Rather, Shinohara and Maruyama are relied upon to teach the claimed ferrite grain size, and Shinozaki is relied upon to further teach the claimed yield strength to tensile strength ratio. In response to Appellant 's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Appellant argues that the Kumagai cannot be used to teach Ca. Appellant argues that there is incorrect and incomplete rationale for the teaching because the steel of Kumagai is not similar to Kondo, and because Kumagai discloses wherein the inclusion of Ca further aids in improving welding heat affected zone toughness in addition to matrix material toughness. These arguments are not found persuasive.
The steel of Kumagai does not need to be identical to that of Kondo for one of ordinary skill in the art to appreciate applying the teaching of Kumagai to Kondo. The differences in processing between Kumagai and Kondo (hot-rolled vs cold-rolled), does not negate the teaching of Kumagai. One of ordinary skill in the art would appreciate including Ca in the alloy of Kondo, as taught by Kumagai, in order to improve the toughness of the matrix material. One of ordinary skill in the art would appreciate this teaching to be applicable to steels which have been both cold-rolled and hot-rolled, and those which are used for a variety of applications. 
Moreover, as stated above, Kondo is, in addition to toughness, concerned with weldability. Additionally, Kondo relates to steel for automobiles and one of ordinary skill in the art would also appreciate steel for automobiles is subjected to welding. Therefore, improved welding heat affected zone toughness by Ca inclusion, as taught by Kumagai and as acknowledged by Appellant, would benefit the further motivated to apply the teaching of Kumagai to Kondo.

Appellant argues that Kondo and Kumagai are not combinable because Kondo and Kumagai teach different microstructures which are not combinable. This argument is not found persuasive.
The rejection does not attempt to combine the microstructure of Kumagai with Kondo. Kondo already discloses the claimed microstructure, while Kumagai is relied upon to teach the inclusion of Ca. One of ordinary skill in the art would appreciate that the inclusion of Ca, which improves matrix phase toughness, would not substantially affect the phase fractions of the microstructure of Kondo. 
Additionally, in response to Appellant 's argument that the microstructure of Kumagai cannot be combined with Kondo, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Appellant argues that Kondo fails to disclose or implicitly disclose the claimed mixed structure of ferrite, pearlite, bainite and martensite-austenite (MA) composite phase as a microstructure. This argument is not found persuasive.
Kondo discloses the claimed microstructure, including 80-95% ferrite, 5-20% bainite, and 8% of other phases wherein other phases include (MA) composite phase and pearlite. Thus, for a composition comprising 90% ferrite, 8% bainite and 2% other phases, (MA) composite phase would be less than 3.5%, satisfying the claimed limitations (see also rejection of Claim 1 above). Therefore, Kondo discloses the claimed microstructure and the structural limitations.

Appellant further argues that Kondo discloses wherein the ferrite includes 1-10% non-recrystallized ferrite, which is imparted unto the microstructure using processes which are different from the present invention. Appellant also argues that the processing of Kondo would not result in a steel with 
Regarding the processing arguments, the claims are directed to a product and determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113.
Regarding the preamble limitation, “steel with excellent low-temperature strain aging impact properties”, Appellant’s arguments rely on language solely recited in preamble recitations in claim(s) 1. When reading the preamble in the context of the entire claim, the recitation is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
In response to Appellant 's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a 5% strain aging DBTT temperature) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Additionally, it is unclear what property a ‘5% strain aging DBTT temperature’ refers to in the current context.

Appellant argues that the microstructure of Kumagai cannot be combined with the microstructure of Kondo. Appellant argues that Kumagai requires 30% bainite, which is outside the range disclosed by Kondo. Appellant argues that the processing of Kumagai is different than Kondo. These arguments are not found persuasive.
The rejection does not attempt to combine the microstructure of Kumagai with Kondo. The rejection does not attempt to combine the processes of Kumagai with Kondo. As stated above, Kondo already discloses the claimed microstructure, while Kumagai is only relied upon to teach the inclusion of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Additionally, in response to Appellant 's argument that the microstructure or processes of Kumagai cannot be combined with those of Kondo, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/CATHERINE P SMITH/Examiner, Art Unit 1735                                                                                                                                                                                                        

Conferees:
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735 

                                                                                                                                                                                                       /Michele L Jacobson/Primary Examiner                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.